Citation Nr: 1644277	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  05-29 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain with myositis and lumbar degenerative joint disease (DJD) and degenerative disc disease (DDD), rated as 40 percent disabling as of June 29, 2015, and as 20 percent disabling prior to that date.

2.  Entitlement to a rating in excess of 10 percent for lumbar radiculopathy L4-L5, right lower extremity.

3.  Entitlement to separate rating for lumbar radiculopathy L4-L5, left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1948 to November 1949, and from August 1950 to August 1969.  His awards and decorations include a Combat Infantryman Badge and a Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Veteran had a hearing before the undersigned in June 2007.  He was subsequently offered and declined a new hearing, which had been offered to ensure compliance with 38 C.F.R. § 3.103.  Instead, he elected to have a May 2012 Board decision that was based in part on the June 2007 hearing vacated and a new Board decision issued.  

The appeal was most recently before the Board in March 2015.  Noting that the Veteran's claims file was recently lost while on remand to the Agency of Original Jurisdiction (AOJ), the Board remanded the appeal to the AOJ in an effort to replace or rebuild missing evidence, including contacting the Veteran for any copies of relevant information in his possession.  The AOJ undertook rebuild efforts in accordance with the instructions of the Department of Veterans Affairs, Veterans Benefits Administration, Manual M21-1MR, Part III, Subpart ii, Chapter 4, Section D.  As these efforts were made to rebuild the claims folder and additional medical examination was obtained, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  Throughout the appeal period, lumbar strain with myositis and lumbar DJD and DDD has approximated forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; unfavorable ankylosis of the entire thoracolumbar spine or the entire spine has not been shown and there have been no incapacitating episodes.

2.  Throughout the appeal period, lumbar radiculopathy L4-L5 right lower extremity has approximated moderate incomplete paralysis of the sciatic nerve; moderately severe or severe incomplete paralysis, or complete paralysis, has not been demonstrated.

3.  Lumbar radiculopathy L4-L5, left lower extremity is an associated objective neurological abnormality of lumbar strain with myositis and lumbar DJD and DDD which, throughout the appeal period, has approximated moderate incomplete paralysis of the sciatic nerve; moderately severe or severe incomplete paralysis, or complete paralysis, has not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent for lumbar strain with myositis and lumbar DJD and DDD are met throughout the pendency of the claim, to include the period prior to June 29, 2015; the criteria for an evaluation in excess of 40 percent have not been met or approximated at any time.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010, 5243 (2015).

2.  The criteria for an evaluation of 20 percent for lumbar radiculopathy L4-L5, right lower extremity are met from the date of claim; the criteria for an evaluation in excess of 20 percent have not been met or approximated at any time.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

3.  A separate 20 percent rating, and no higher, is warranted for lumbar radiculopathy L4-L5, left lower extremity from the date of claim.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Initially, the Board notes that the most probative evidence reflects that the claims were filed in November 2008 and denied in a February 2010 rating decision.  As noted, the case was remanded by the Board in March 2015 in order to rebuild the claims file.  Corrective action consistent with the VCAA was taken, as reflected in June 2015 reports of contact, a June 2015 letter to the Veteran and a November 2015 supplemental statement of the case (SSOC).  An October 2016 brief from the Veteran's accredited service representative reflects that the case has been returned to the Board for final review.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Again, the record has been reconstructed to the extent possible subsequent to the March 2015 remand.  Service treatment records, post-service VA treatment records, identified private medical records, and lay statements have been associated with the record.  Social Security Administration was contacted but no additional records were noted to exist.  

The Veteran was afforded a VA examinations relevant to his low back and related lower extremity neurological functioning in June 2015.  The examiner reviewed the Veteran's claims file, examined the Veteran, and provided opinions.  The examination and opinions provided were thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


II.  Analysis and Discussion

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

In a February 2010 rating decision, the RO denied a rating in excess of 20 percent for the low back disability and in excess of 10 percent for the right extremity radiculopathy.  A November 2015 rating decision increased the rating for the back to 40 percent effective from a June 29, 2015, examination.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7. 

The Veteran's lumbar strain with DJD and DDD is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine at 38 C.F.R. § 4.71. 

According to the General Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  For VA compensation purposes, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2015) (the General Rating Formula for Diseases and Injuries of the Spine is used for conditions which result in symptoms such as pain (with or without radiation), stiffness, or aching of the area of the spine affected by residuals of injury or disease).  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (1). 

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The rating schedule also includes criteria for evaluating intervertebral disc disease (IVDS).  A 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months.  Finally, a rating of 60 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The criteria direct that intervertebral disc syndrome be evaluated either on the total duration of incapacitating episodes over the past 12 months or under either the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation. 

For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment shall be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a , Diagnostic Code 5243, Note (2). 

The Veteran's right lumbar radiculopathy is rated under 38 C.F.R. § 4.124a, DC 8520, which pertains to the sciatic nerve. 

Under DC 8520, an 80 percent rating will be assigned where there is complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles blow the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating is warranted where there is severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

As concerns the low back, the Veteran urges generally that an increased rating is warranted based on limited range of motion and pain, as well as multiple incapacitating episodes.  While a resolution of reasonable doubt coupled with consideration of the Veteran's contentions of long-term symptoms allows the Board to conclude that the criteria for a 40 percent rating have been met throughout the appeal period, the relevant VA rating criteria are not met as to a rating in excess of 40 percent.  That is, the aforementioned rating schedule requires the presence of unfavorable ankylosis of the entire thoracolumbar spine (50 percent rating) or the entire spine (100 percent rating) for a 40 percent rating, neither of which are shown.  Specifically, the June 2015 VA spine examination affirmatively reflects a finding of no ankylosis and no other medical evidence of record reflects any unfavorable ankylosis of the spine.  

As to the period prior to June 29, 2015, the Board assigns a 40 percent rating based on the Veteran's contentions associated with this appeal as to the long-standing nature of his pain and limitations which are consistent with the current 40 percent rating.  Here, the 2015 examination documents that the Veteran's forward flexion is restricted to 30 degrees and that he has significant functional limitations due to pain.  The Veteran reported in conjunction with the general medical portion of his examination that he has had this long-term level of limitation since 1990.  The examiner deemed him significantly limited due to back pain during flare-ups, and it was noted that the contentions were consistent with the findings.  

The Board notes that the now-vacated 2012 Board decision contained reference to December 2009 and June 2011 VA examinations which purportedly show greater forward flexion (50 degrees with objective pain in 2009 and approximately 45 degrees reportedly observed in 2011 when tying his shoes).  The Board is not persuaded against assigning a 40 percent rating by this; the examinations are not of record presently and the Veteran's assertions as to pain with flare-ups establish that flexion is, for practical purposes, limited to at most 30 degrees as shown in June 2015.  Thus, even if the older examinations were of record, the Board would not find that they preclude the assignment of a 40 percent rating in view of the additional evidence that has been added to the record, namely the 2015 examination.  The June 2015 examination results are illustrative of the functioning for the entire appeal period, and support a 40 percent rating, but no higher, for the back.  

Additionally, as to incapacitating episodes due to IVDS, the Board notes that the record does not reflect that there were any episodes that required bed rest prescribed by a physician and treatment by a physician.  During the June 2015 examination, the examiner observed that there were no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  As such, there are no episodes that meet the criteria for incapacitating episodes as defined in the rating schedule.  

The Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2015).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of pain and functional loss as a result of low back pain, notably his increased pain and functional limits during flare-ups caused by increased amounts of physical activity as generally described.  However, the overall disability picture does not suggest that, even with flare-ups, the disability warrants a rating in excess of the currently assigned rating.  Again, these have been considered in assigning the current rating for the entire appeal period. 

The Board places greater probative value on the objective clinical findings which do not support an increased disability rating.  In this regard, the competent and probative evidence of record does not indicate significant additional functional loss attributed to the Veteran's low back complaints nor are incapacitating episodes shown.  Accordingly, the 40 percent rating for the back adequately represents any functional impairment attributable to the disability for the entire period on appeal.  See 38 C.F.R. §§ 4.41, 4.10 (2015).

For all the foregoing reasons, a 40 percent rating is assigned for the entire appeal period, including prior to June 29, 2015, but the preponderance of the evidence of record is against rating in excess of 40 percent at any time during the pendency of the claim for the lumbar disability.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Additionally, the Board notes that, apart from the right and left lower extremity radiculopathies discussed below, no additional significant neurological abnormalities are shown for which any other separate rating may be awarded at this time.  This is noted by the June 2015 VA examiner.  

As to the lumbar radiculopathy L4-L5, right lower extremity, the Board notes that the findings on the June 2015 VA examination are wholly sensory.  As such the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a.  Regardless, the examination and the record clearly demonstrate that the objective neurological abnormality manifested in the right lower extremity is also present in the left lower extremity, and that a separate rating for the left lower extremity based on this neurological abnormality is in order.  In this regard, the June 2015 examination reflects that the Veteran was using a rolling walker on a regular basis due to the low back condition.  His muscle strength in the lower extremities was 4/5 bilaterally, which corresponds to active movement against some resistance.  Sensory examination showed normal sensation to light touch (dermatome) for bilateral upper anterior thigh (L2), Thigh/knee (L3/4) and Foot/toes (L5), but decreased sensation in the Lower leg/ankle (L4/L5/S1)  Straight leg raise was negative bilaterally, and the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  Deep tendon reflexes were noted as normal at the ankle but hypoactive (1+) bilaterally at the knee.  The examiner noted that there were no other neurologic abnormalities or findings related to a thoracolumbar spine (back) condition such as bowel or bladder problems/pathologic reflexes.  

Based on the above, the Board finds that a 20 percent rating is warranted for the entire appeal period for lumbar radiculopathy L4-L5, right lower extremity, because the disability has more nearly approximated moderate symptoms at all times relevant to the claim.  Additionally, a separate 20 percent rating is warranted for lumbar radiculopathy L4-L5, left lower extremity for the same period.  In this regard, the Board notes that the Veteran's complaints, in the available record that has been rebuilt, have remained quite consistent over the period of the claim as to the electric-shock feeling and sensory-type deficit in the lower extremities.  The June 2015 findings, coupled with the Veteran's long-standing complaints, lends credence to the theory that the symptoms have been fairly uniform throughout the appeal period as to both extremities.  As such, the Board finds that the impairment has been moderate throughout the appeal period for each lower extremity, and that a 20 percent rating is thus warranted for the right and left lower extremity.  

The aforementioned 2009 and 2011 VA examinations, which are not of record, are not considered persuasive evidence for or against these claims.  To the extent that they are reflected in the now-vacated Board decision, they do not show complaints or findings that are contrary to the Board's conclusions herein.  

However, the preponderance of the evidence is against a rating in excess of 20 percent for either lower extremity.  The manifestations described have been at most moderate, and the objective findings are wholly sensory.  Again, the Schedule of Ratings of Peripheral Nerves provides that wholly sensory involvement should be rated mild or at most moderate.  Overall, the Board finds that no more than moderate incomplete paralysis has been shown bilaterally.  

For all the foregoing reasons, the preponderance of the evidence of record is against rating in excess of 20 percent at any time during the pendency of the claim for either lower extremity.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The issue of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  There are three analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

The level of severity and symptomatology of the Veteran's service-connected back disability and right and left lower extremity disabilities is carefully compared with the established criteria found in the rating schedule.  In essence, the Veteran's back and lower extremity symptoms, which result in functional impairment including limitation of motion due to pain, and sensory deficit, are addressed by the rating criteria under which such disabilities are rated.  The rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected disabilities.  Consequently, referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

An increased rating to 40 percent is granted for lumbar strain with myositis and lumbar DJD and DDD for the period prior to June 29, 2015, subject to the laws governing the award of monetary benefits; a rating in excess of 40 percent is denied at all times relevant to the appeal.  

An increased rating to 20 percent is granted for lumbar radiculopathy L4-L5, right lower extremity, for the entire appeal period, subject to the laws governing the award of monetary benefits; a rating in excess of 20 percent is denied at all times relevant to the appeal.  

A separate 20 percent rating, but no higher, is granted for lumbar radiculopathy L4-L5, left lower extremity, as an associated, objective neurologic abnormality of lumbar strain with myositis and lumbar DJD and DDD, subject to the laws governing the award of monetary benefits; a rating in excess of 20 percent is denied at all times relevant to the appeal.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


